        Case 5:20-cv-00031 Document 1 Filed on 03/04/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

 UNITED STATES OF AMERICA              §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 5:20-CV-031
                                       §
 982.6894 ACRES OF LAND, MORE OR       §
 LESS, SITUATE IN WEBB COUNTY,         §
 STATE OF TEXAS; AND CITY OF           §
 LAREDO                                §
                                       §
                    Defendants.        §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Management Office Directorate, U.S.

Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for the

taking of property under the power of eminent domain through a Declaration of Taking, and for

the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being

                                             Page 1 of 2
                                            ROE Complaint
      Case 5:20-cv-00031 Document 1 Filed on 03/04/20 in TXSD Page 2 of 2



acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ E. Paxton Warner__________
                                                      E. Paxton Warner
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 555957
                                                      Texas Bar No. 24003139
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Paxton.Warner@usdoj.gov


                                            Page 2 of 2
                                           ROE Complaint
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 1 of 53




  SCHEDULE
     A
 Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 2 of 53



                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, which appropriated the funds that shall be used for the

taking.
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 3 of 53




  SCHEDULE
      B
 Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 4 of 53



                                      SCHEDULE B

                                    PUBLIC PURPOSE



       The public purpose for which said property is taken is to conduct surveying, testing,

and other investigatory work needed to plan the proposed construction of roads, fencing,

vehicle barriers, security lighting, cameras, sensors, and related structures designed to help

secure the United States/Mexico border within the State of Texas.
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 5 of 53




  SCHEDULE
     C
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 6 of 53



                                 SCHEDULE C

                             LEGAL DESCRIPTION

                               Webb County, Texas

Tracts: LRT-LRN-1005 thru 1005-9
        LRT-LRN-1005-11 thru 1005-36
        LRT-LRS-1002 thru 1002-5
        LRT-LRS-1002-7 thru 1002-36
        LRT-LRS-1002-38 thru 1002-47
        LRT-LRS-1002-49 thru 1002-63
        LRT-LRS-1002-66 thru 1002-68
        LRT-LRS-1009
        LRT-LRS-1004 thru 1004-3
Owner: City of Laredo
Acres: 982.6894

Laredo North:

Tract LRT-LRN-1005, Parcel ID 459458 – (173.13 acres)

      ABST 38 POR 6 B M DIAZ 173.13 ACS (W OF MINES RD)

Tract LRT-LRN-1005-1, Parcel ID 545357 – (100.18 acres)

      EL PICO WATER TREATMENT PLANT, BLOCK 1, LOT 1

Tract LRT-LRN-1005-2, Parcel ID 293415 – (50.3569 acres)

      LAREDO NORTHWEST INTERNATIONAL BRIDGE, BLOCK 1, LOT 1
      SAVE & EXCEPT 77.727 ACS

Tract LRT-LRN-1005-3, Parcel ID 458817 – (20.521 acres)

      VILLAS SAN AGUSTIN, BLOCK 4, LOT 1, UNIT 3

Tract LRT-LRN-1005-4, Parcel ID 206052 – (8.3150 acres)

      ABST 49 POR 21 L GARCIA 8.3150 ACS

Tract LRT-LRN-1005-5, Parcel ID 458923 – (6.1608 acres)

      ABST 277 POR 22 J M SANCHEZ 6.1608 ACS
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 7 of 53




                              SCHEDULE C (Cont.)


Tract LRT-LRN-1005-6, Parcel ID 473600 – (1.9 acres)

      ABST 268 POR 24 T RODRIGUEZ 1.90 ACS

Tract LRT-LRN-1005-8, Parcel ID 225043 – (0.7023 acres)

      0.7023 ACS OUT OF BLK 7 PASO DEL NORTE SUBD UNIT 1

Tract LRT-LRN-1005-11, Parcel ID 162655 – (1.5944 acres)

      ALL BLK 425 WD

Tract LRT-LRN-1005-12, Parcel ID 459455 – (96.95 acres)

      ABST 39 POR 7 BM DIAZ 96.95 ACS (W OF MINES RD)

Tract LRT-LRN-1005-13, Parcel ID 489322 – (25.94 acres)

      ABST 51 POR 13 JM CARCIA 25.94 ACS

Tract LRT-LRN-1005-14, Parcel ID 545358 – (30.73 acres)

      EL PICO WATER TREATMENT PLANT, BLOCK 1, LOT 2,
      UNINHABITABLE

Tract LRT-LRN-1005-15, Parcel ID 206044 – (3.9769 acres)

      ABST 49 POR 21 L GARCIA 3.9769 ACS (PT OF PH VII)

Tract LRT-LRN-1005-16, Parcel ID 205188 – (13.805 acres)

      ABST 3319 SUR 2424 L GARCIA 13.8050 ACS (PT OF PH VII)

Tract LRT-LRN-1005-17, Parcel ID 206204 – (2.743 acres)

      ABST 277 POR 22 DMJ SANCHEZ 2.7430 ACS (PT OF PH VII)

Tract LRT-LRN-1005-18, Parcel ID 233565 – (18.0048 acres)

      LOT 1 BLK 21 LOWRY FARM UNIT 4
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 8 of 53




                              SCHEDULE C (Cont.)


Tract LRT-LRN-1005-19, Parcel ID 360718 – (10.59 acres)

      ABST 277 POR 22 D M J SANCHEZ 10.59 ACS

Tract LRT-LRN-1005-20, Parcel ID 235045 – (14.9678 acres)

      LOT 1 BLK 10 RANCHO VIEJO VI

Tract LRT-LRN-1005-21, Parcel ID 167447 – (1.5891 acres)

      1.5891 ACRE OUT OF MARKLEY FARM WD

Tract LRT-LRN-1005-22, Parcel ID 225147 – (1.4206 acres)

      REPLAT ALL BLK 5A GERONIMO SUBD UNIT II

Tract LRT-LRN-1005-24, Parcel ID 162644 – (1.5941 acres)

      ALL BLK 414 WD LAREDO WATERWORKS SYSTEM

Tract LRT-LRN-1005-25, Parcel ID 162645 – (1.5941 acres)

      ALL BLK 415 WD LAREDO WATERWORKS SYSTEM

Tract LRT-LRN-1005-26, Parcel ID 162646 – (1.5941 acres)

      ALL BLK 416 WD LAREDO WATERWORKS SYSTEM

Tract LRT-LRN-1005-27, Parcel ID 162649 – (1.5944 acres)

      ALL BLK 419 WD

Tract LRT-LRN-1005-28, Parcel ID 162659 – (1.5944 acres)

      ALL BLK 428 WD

Tract LRT-LRN-1005-29, Parcel ID 162665 – (1.5944 acres)

      ALL BLK 431 A WD
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 9 of 53




                               SCHEDULE C (Cont.)


Tract LRT-LRN-1005-30, Parcel ID 162664 – (1.4923 acres)

      ALL BLK 431 WD

Tract LRT-LRN-1005-31, Parcel ID 162693 – (1.5944 acres)

      ALL BLK 434 A WD

Tract LRT-LRN-1005-32, Parcel ID 162692 – (1.5944 acres)

      ALL BLK 434 WD

Tract LRT-LRN-1005-33, Parcel ID 162730 – (1.4028 acres)

      ALL BLK 437 A WD

Tract LRT-LRN-1005-34, Parcel ID 163440 – (3.51 acres)

      PART 516 WD – BETWEEN 516 & 517 WD (3.51 ACS)

Tract LRT-LRN-1005-35, Parcel ID 162729 – (0.3455 acres)

      LOTS 7 TO 12 BLK 437 WD

Tract LRT-LRN-1005-36, Parcel ID 166368 – (0.1031 acres)

      TR 1-0.0644 AC TR OUT OF LOT 7 & TR 2-0.0387 AC TR OUT OF LOT 5
      BLK 960 WD

Tract LRT-LRN-1005-7, Parcel ID A – (36.5 acres)

      36.5 acres, more or less, being situated in City of Laredo, Webb County, Texas:

      Bounded on the North by Parcel ID 206652;

      Bounded on the East by Parcel IDS 206653, 206660, 206911, 206827, 256444,
      206842, 206874, and 206854;

      Bounded on the South by Parcel ID 206876; and

      Bounded on the West by the gradient boundary of the Rio Grande.
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 10 of 53




                               SCHEDULE C (Cont.)


Tract LRT-LRN-1005-9, Parcel ID B – (0.82 acres)

      0.82 acres, more or less, being situated in City of Laredo, Webb County, Texas:

      Bounded on the North by Parcel ID 167335;

      Bounded on the East by Parcel IDS 323161 and 164531;

      Bounded on the South by Parcel ID 164526;

      Bounded on the West by the gradient boundary of the Rio Grande; however

      Less and Except Parcel ID 164532.

Tract LRT-LRN-1005-23, Parcel ID C – (5.53 acres)

      5.53 acres, more or less, being situated in City of Laredo, Webb County, Texas:

      Bounded on the North by Parcel IDS 225147, 167330, and 167331;

      Bounded on the East by Anna Avenue and Parcel IDS 166367, 166365, 166364,
      166363, 164538, 164537, 164536, 164535, 248223, 248223, and 167336;

      Bounded on the South by Parcel IDS 166367, 166368, 164533, 163666, 167335,
      and 167336; and

      Bounded West by Parcel IDS 167330, 167332, 167329, 167354, and by the
      gradient boundary of the Rio Grande.
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 11 of 53




                              SCHEDULE C (Cont.)


Laredo South:

Tract LRT-LRS-1002, Parcel ID 164264 – (1.24 acres)

      ALL OF BLK 652 WD

Tract LRT-LRS-1002-1, Parcel ID 164540 – (1.0427 acres)

      ALL OF BLK 724 WD

Tract LRT-LRS-1002-2, Parcel ID 162304 – (0.7303 acres)

      PT OF 5, LOTS 6 TO 10 BLK 360 WD (OLD DISPOSAL PLANT) ZACATE
      CREEK (SOUTH LAREDO)

Tract LRT-LRS-1002-3, Parcel ID 182549 – (4.306 acres)

      4.306 ACRES OUT OF SE PT OF TR B BLK 2138 ED

Tract LRT-LRS-1002-5, Parcel ID 175165 – (1.7704 acres)

      ALL OF BLK 1008 ED

Tract LRT-LRS-1002-7, Parcel ID 439192 – (0.4428 acres)

      LOTS 1 & 8 BLK 1044 ED

Tract LRT-LRS-1002-8, Parcel ID 579050 – (15.12 acres)

      ABST 0546 P-35 J M DIAZ 15.12 ACRES

Tract LRT-LRS-1002-9, Parcel ID 490262 – (92.9141 acres)

      ABST 0473 PORCION 36 L SALINAS 92.9141 (SOUTH LAREDO SEWER
      PLANT

Tract LRT-LRS-1002-10, Parcel ID 164265 – (1.24 acres)

      ALL OF BLK 653 WD
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 12 of 53




                              SCHEDULE C (Cont.)


Tract LRT-LRS-1002-11, Parcel ID 164266 – (1.24 acres)

      ALL OF BLK 654 WD

Tract LRT-LRS-1002-12, Parcel ID 164247 – (1.24 acres)

      ALL OF BLK 648 WD

Tract LRT-LRS-1002-13, Parcel ID 164267 – (1.24 acres)

      ALL OF BLK 655 WD

Tract LRT-LRS-1002-14, Parcel ID 164246 – (1.2399 acres)

      ALL BLK 647 WD PLAZA

Tract LRT-LRS-1002-15, Parcel ID 164240 – (1.2398 acres)

      ALL OF BLK 642 WD

Tract LRT-LRS-1002-16, Parcel ID 164188 – (1.2398 acres)

      ALL OF BLK 632 WD

Tract LRT-LRS-1002-17, Parcel ID 164181– (1.2398 acres)

      ALL OF BLK 627 WD

Tract LRT-LRS-1002-18, Parcel ID 164182 – (1.2398 acres)

      ALL OF BLK 628 WD

Tract LRT-LRS-1002-19, Parcel ID 164113 – (1.24 acres)

      ALL OF BLK 616 WD

Tract LRT-LRS-1002-20, Parcel ID 164112 – (1.24 acres)

      ALL OF BLK 615 WD
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 13 of 53




                              SCHEDULE C (Cont.)


Tract LRT-LRS-1002-21, Parcel ID 164109 – (0.93 acres)

      LOTS 1-2 & 5 TO 8 BLK 613 WD

Tract LRT-LRS-1002-22, Parcel ID 164108 – (1.24 acres)

      ALL OF BLK 612 WD

Tract LRT-LRS-1002-23, Parcel ID 277532 – (1.0275 acres)

      LOTS 1, 2, 3, 4, 5, 9 & 10 & 1,543.46 SQ FT (BETWEEN LOT 1 BLK 680 &
      LOT 10 BLK 610) BLK 680 WD

Tract LRT-LRS-1002-24, Parcel ID 164510 – (1.417 acres)

      ALL OF BLK 708

Tract LRT-LRS-1002-25, Parcel ID 164517 – (1.3958 acres)

      ALL OF BLK 708 B WD

Tract LRT-LRS-1002-26, Parcel ID 167438 – (1.4174 acres)

      ALL OF BLK H WD

Tract LRT-LRS-1002-27, Parcel ID 167424 – (0.1417 acres)

      LOT 1 BLK “D” WD

Tract LRT-LRS-1002-28, Parcel ID 167425 – (0.1417 acres)

      LOT 2 BLK “D” WD

Tract LRT-LRS-1002-29, Parcel ID 167427 – (0.0709 acres)

      W 1/2 OF LOT 3 BLK “D” WD

Tract LRT-LRS-1002-30, Parcel ID 167426 – (0.0709 acres)

      E 1/2 OF BLK “D” WD
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 14 of 53




                              SCHEDULE C (Cont.)


Tract LRT-LRS-1002-31, Parcel ID 167428 – (0.1417 acres)

      LOT 4 BLK “D” WD

Tract LRT-LRS-1002-32, Parcel ID 167429 – (0.1417 acres)

      LOT 5 BLK “D” WD

Tract LRT-LRS-1002-33, Parcel ID 167434 – (0.7085 acres)

      S 1/2 OF BLK “E” WD

Tract LRT-LRS-1002-34, Parcel ID 167430 – (0.7085 acres)

      S 1/2 OF BLK “D” WD

Tract LRT-LRS-1002-35, Parcel ID 162545 – (0.2123 acres)

      ALL BLK 398 WD ZACATE CREEK EX N1/2 OF LOTS 1-2

Tract LRT-LRS-1002-36, Parcel ID 164539 – (0.6313 acres)

      ALL OF BLK 723 WD ZACATE CREEK

Tract LRT-LRS-1002-38, Parcel ID 291093 – (7.9068 acres)

      7.9068 ACS OUT OF PTS OF BLKS 011, 012, 013, 014, 015, 16 & 47 ED
      “WASTEWATER TREATMENT PLANT TRACT”

Tract LRT-LRS-1002-40, Parcel ID 182633 – (0.043 acres)

      E25’-ALL BLK 020 ED

Tract LRT-LRS-1002-41, Parcel ID 172592 – (1.6319 acres)

      ALL OF BLK 616 SAVE & EXCEPT .1243 AC OUT OF LOT 5 ED

Tract LRT-LRS-1002-42, Parcel ID 172591 – (0.684 acres)

      ALL BLK 615 ED SAVE & EXCEPT .0047 AC CORNER CLIP OUT OF LOT
      4
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 15 of 53




                              SCHEDULE C (Cont.)


Tract LRT-LRS-1002-43, Parcel ID 303502 – (0.2412 acres)

      .2412 AC OUT OF THE W 1/3 OF BLK 710 ED

Tract LRT-LRS-1002-44, Parcel ID 182363 – (0.8856 acres)

      LOTS 1, 2, 7, & 8 BLK 2091 ED

Tract LRT-LRS-1002-45, Parcel ID 277073 – (0.8856 acres)

      LOTS 3, 4, 5, & 6 SAVE & EXCEPT PT OF OLD ZAPATA RD ROW BLK
      2091 ED

Tract LRT-LRS-1002-46, Parcel ID 182362 – (1.7712 acres)

      ALL BLK 2090 ED

Tract LRT-LRS-1002-47, Parcel ID 182361 – (1.7704 acres)

      ALL BLK 2089 ED

Tract LRT-LRS-1002-49, Parcel ID 168420 – (0.3542 acres)

      SO 1/5 OF BLK 151 ED

Tract LRT-LRS-1002-50, Parcel ID 168418 – (1.7712 acres)

      ALL OF BLK 150 ED

Tract LRT-LRS-1002-51, Parcel ID 168411 – (1.7712 acres)

      ALL OF BLK 143 ED

Tract LRT-LRS-1002-52, Parcel ID 168412 – (1.7712 acres)

      ALL OF BLK 144 ED PT OF BLK ON RIVER

Tract LRT-LRS-1002-53, Parcel ID 168410 – (1.7712 acres)

      ALL OF BLK 142 ED
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 16 of 53




                              SCHEDULE C (Cont.)


Tract LRT-LRS-1002-54, Parcel ID 168409 – (1.7712 acres)

      ALL OF BLK 141 ED

Tract LRT-LRS-1002-55, Parcel ID 439194 – (0.2214 acres)

      LOT 8 BLK 1045 ED

Tract LRT-LRS-1002-56, Parcel ID 439192 – (0.4428 acres)

      LOTS 1 & 8 BLK 1044 ED

Tract LRT-LRS-1002-57, Parcel ID 175228 – (0.8856 acres)

      LOTS 1, 2, 6, & 7 BLK 1047 ED

Tract LRT-LRS-1002-58, Parcel ID 207754 – (4.0725 acres)

      ABST 0546 POR 35 J A DIAZ 4.0725 ACS

Tract LRT-LRS-1002-59, Parcel ID 490263 – (45.5989 acres)

      ABST 410 PORCION 37 J B CHAPA 45.5989 ACS (SOUTH LAREDO SEWER
      PLANT)

Tract LRT-LRS-1002-60, Parcel ID 256990 – (22.1402 acres)

      SANTA RITA PARK PLAT, BLOCK 1, LOT 1

Tracts LRT-LRS-1002-61 & 1002-62, Parcel ID 207981 – (30 acres)

      ABST 472 POR 38 T SANCHEZ 30.00 ACS

Tract LRT-LRS-1002-63, Parcel ID 182360 – (1.7704 acres)

      ALL BLK 2088 ED

Tract LRT-LRS-1002-68, Parcel ID 303481 – (0.5973 acres)

      0.5973 AC OUT OF BLK 614 ED
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 17 of 53




                                SCHEDULE C (Cont.)


Tract LRT-LRS-1009, Parcel ID 303503 – (1.0096 acres)

       1.0096 ACRE TRACT OUT OF BLK “0” ED

Tract LRT-LRS-1004, Parcel ID 164249 – (0.155 acres)

       LOT 1 BLK 650 WD

Tract LRT-LRS-1004-1, Parcel ID 164239 – (1.2398 acres)

       ALL OF BLK 641 WD

Tract LRT-LRS-1004-2, Parcel ID 164248 – (1.24 acres)

       LOT 1 BLK 649 WD

Tract LRT-LRS-1004-3, Parcel ID 256913 – (0.2481 acres)

       TRACT 4 (AT LEE AVE BETWEEN PIEDREGAL ST & SOLEDAD ST)

Tracts LRT-LRS-1002-39, 1002-66, and 1002-67, Parcel ID D – (60.4 acres)

       60.4 acres, more or less, being situated in the Western Division of the City of
       Laredo:

       Bounded on the West by Parcel ID 164517;

       Bounded on the North by Pedregal Street and Parcel IDS 596916, 167438,
       167437, 167435, 167434, 167430, 160150, 276968; 162537, 162542, 162542,
       162539, 162541, 162304, 162543, 162545, 291093, 350311, 350310, 350296,
       350330, 350297, 350331, 350342, and 171191; however, Less and Except Parcel
       ID 182633;

       Bounded on the East by Parcel ID 303503; and

       Bounded on the South by the gradient boundary of the Rio Grande.
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 18 of 53




   SCHEDULE
       D
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 19 of 53




                                     SCHEDULE D

                             LAND TO BE CONDEMNED

Tracts: LRT-LRN-1005 thru 1005-9
        LRT-LRN-1005-11 thru 1005-36
        LRT-LRS-1002 thru 1002-5
        LRT-LRS-1002-7 thru 1002-36
        LRT-LRS-1002-38 thru 1002-47
        LRT-LRS-1002-49 thru 1002-63
        LRT-LRS-1002-66 thru 1002-68
        LRT-LRS-1009
        LRT-LRS-1004 thru 1004-3
Owner: City of Laredo
Acres: 982.6894

* The case caption identifies acreage for the entire parent tracts; access to the entire
parent tracts may be necessary to complete a survey of the proposed tracts outlined in red
on the maps above.
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 20 of 53



                         SCHEDULE D (Cont.)

                             MAP or PLAT
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 21 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 22 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 23 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 24 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 25 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 26 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 27 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 28 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 29 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 30 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 31 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 32 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 33 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 34 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 35 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 36 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 37 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 38 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 39 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 40 of 53



                         SCHEDULE D (Cont.)
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 41 of 53




    SCHEDULE
        E
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 42 of 53



                                       SCHEDULE E

                                      ESTATE TAKEN

                                     Webb County, Texas

Tracts: LRT-LRN-1005 thru 1005-9
        LRT-LRN-1005-11 thru 1005-36
        LRT-LRS-1002 thru 1002-5
        LRT-LRS-1002-7 thru 1002-36
        LRT-LRS-1002-38 thru 1002-47
        LRT-LRS-1002-49 thru 1002-63
        LRT-LRS-1002-66 thru 1002-68
        LRT-LRS-1009
        LRT-LRS-1004 thru 1004-3
Owner: City of Laredo
Acres: 982.6894

        The estate taken is a temporary, assignable easement beginning on the date
possession is granted to the United States and ending 12 months later, consisting of the
right of the United States, its agents, contractors, and assigns to enter in, on, over and across
the land described in Schedule C to survey, make borings, and conduct other investigatory
work for the purposes described in Schedule B and to access adjacent lands; including the
right to trim or remove any vegetative or structural obstacles that interfere with said work;
reserving to the landowners, their successors and assigns all right, title, and privileges as
may be used and enjoyed without interfering with or abridging the rights hereby acquired;
subject to minerals and rights appurtenant thereto, and to existing easements for public
roads and highways, public utilities, railroads and pipelines.
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 43 of 53




    SCHEDULE
        F
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 44 of 53




                                     SCHEDULE F

                       ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the lands being taken is ONE HUNDRED

DOLLARS AND NO/100 ($100.00), to be deposited herewith in the Registry of the Court

for the use and benefit of the persons entitled thereto; and, an additional sum determined

at the conclusion of the temporary estate described in Schedule E to constitute actual

damages, if any.
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 45 of 53




     SCHEDULE
        G
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 46 of 53



                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 City of Laredo                               Tax Cards, Webb County CAD,
 1110 Houston Street                          Laredo North Tracts
 Laredo, TX 78040
                                              Tract LRT-LRN-1005, Parcel ID 459458

                                              Tract LRT-LRN-1005-1, Parcel ID
                                              545357

                                              Tract LRT-LRN-1005-2, Parcel ID
                                              293415

                                              Tract LRT-LRN-1005-3, Parcel ID
                                              458817

                                              Tract LRT-LRN-1005-4, Parcel ID
                                              206052

                                              Tract LRT-LRN-1005-5, Parcel ID
                                              458923

                                              Tract LRT-LRN-1005-6, Parcel ID
                                              473600


                                              Tract LRT-LRN-1005-7, Parcel ID A

                                              Tract LRT-LRN-1005-8, Parcel ID
                                              225043

                                              Tract LRT-LRN-1005-9, Parcel ID B

                                              Tract LRT-LRN-1005-11, Parcel ID
                                              162655
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 47 of 53



                                    Tract LRT-LRN-1005-12, Parcel ID
                                    459455

                                    Tract LRT-LRN-1005-13, Parcel ID
                                    489322

                                    Tract LRT-LRN-1005-14, Parcel ID
                                    545358

                                    Tract LRT-LRN-1005-15, Parcel ID
                                    206044

                                    Tract LRT-LRN-1005-16, Parcel ID
                                    205188

                                    Tract LRT-LRN-1005-17, Parcel ID
                                    206204

                                    Tract LRT-LRN-1005-18, Parcel ID
                                    233565

                                    Tract LRT-LRN-1005-19, Parcel ID
                                    360718

                                    Tract LRT-LRN-1005-20, Parcel ID
                                    235045

                                    Tract LRT-LRN-1005-21, Parcel ID
                                    167447

                                    Tract LRT-LRN-1005-22, Parcel ID
                                    225147

                                    Tract LRT-LRN-1005-23, Parcel ID C

                                    Tract LRT-LRN-1005-24, Parcel ID
                                    162644

                                    Tract LRT-LRN-1005-25, Parcel ID
                                    162645

                                    Tract LRT-LRN-1005-26, Parcel ID
                                    162646
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 48 of 53



                                    Tract LRT-LRN-1005-27, Parcel ID
                                    162649

                                    Tract LRT-LRN-1005-28, Parcel ID
                                    162659

                                    Tract LRT-LRN-1005-29, Parcel ID
                                    162665

                                    Tract LRT-LRN-1005-30, Parcel ID
                                    162664

                                    Tract LRT-LRN-1005-31, Parcel ID
                                    162693

                                    Tract LRT-LRN-1005-32, Parcel ID
                                    162692

                                    Tract LRT-LRN-1005-33, Parcel ID
                                    162730

                                    Tract LRT-LRN-1005-34, Parcel ID
                                    163440

                                    Tract LRT-LRN-1005-35, Parcel ID
                                    162729

                                    Tract LRT-LRN-1005-36, Parcel ID
                                    166368

                                    Laredo South Tracts
                                    Tract LRT-LRS-1002, Parcel ID 164264

                                    Tract LRT-LRS-1002-1, Parcel ID
                                    164540

                                    Tract LRT-LRS-1002-2, Parcel ID
                                    162304

                                    Tract LRT-LRS-1002-3, Parcel ID
                                    182549

                                    Tract LRT-LRS-1002-5, Parcel ID
                                    175165
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 49 of 53



                                    Tract LRT-LRS-1002-7, Parcel ID
                                    439192

                                    Tract LRT-LRS-1002-8, Parcel ID
                                    579050

                                    Tract LRT-LRS-1002-9, Parcel ID
                                    490262

                                    Tract LRT-LRS-1002-10, Parcel ID
                                    164265

                                    Tract LRT-LRS-1002-11, Parcel ID
                                    164266

                                    Tract LRT-LRS-1002-12, Parcel ID
                                    164247

                                    Tract LRT-LRS-1002-13, Parcel ID
                                    164267

                                    Tract LRT-LRS-1002-14, Parcel ID
                                    164246

                                    Tract LRT-LRS-1002-15, Parcel ID
                                    164240

                                    Tract LRT-LRS-1002-16, Parcel ID
                                    164188

                                    Tract LRT-LRS-1002-17, Parcel ID
                                    164181

                                    Tract LRT-LRS-1002-18, Parcel ID
                                    164182

                                    Tract LRT-LRS-1002-19, Parcel ID
                                    164113

                                    Tract LRT-LRS-1002-20, Parcel ID
                                    164112

                                    Tract LRT-LRS-1002-21, Parcel ID
                                    164109
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 50 of 53



                                    Tract LRT-LRS-1002-22, Parcel ID
                                    164108

                                    Tract LRT-LRS-1002-23, Parcel ID
                                    277532

                                    Tract LRT-LRS-1002-24, Parcel ID
                                    164510

                                    Tract LRT-LRS-1002-25, Parcel ID
                                    164517

                                    Tract LRT-LRS-1002-26, Parcel ID
                                    167438

                                    Tract LRT-LRS-1002-27, Parcel ID
                                    167424

                                    Tract LRT-LRS-1002-28, Parcel ID
                                    167425

                                    Tract LRT-LRS-1002-29, Parcel ID
                                    167427

                                    Tract LRT-LRS-1002-30, Parcel ID
                                    167426

                                    Tract LRT-LRS-1002-31, Parcel ID
                                    167428

                                    Tract LRT-LRS-1002-32, Parcel ID
                                    167429

                                    Tract LRT-LRS-1002-33, Parcel ID
                                    167434

                                    Tract LRT-LRS-1002-34, Parcel ID
                                    167430

                                    Tract LRT-LRS-1002-35, Parcel ID
                                    162545

                                    Tract LRT-LRS-1002-36, Parcel ID
                                    164539
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 51 of 53



                                    Tract LRT-LRS-1002-38, Parcel ID
                                    291093

                                    Tract LRT-LRS-1002-39, Parcel ID D

                                    Tract LRT-LRS-1002-40, Parcel ID
                                    182633

                                    Tract LRT-LRS-1002-41, Parcel ID
                                    172592

                                    Tract LRT-LRS-1002-42, Parcel ID
                                    172591

                                    Tract LRT-LRS-1002-43, Parcel ID
                                    303502

                                    Tract LRT-LRS-1002-44, Parcel ID
                                    182363

                                    Tract LRT-LRS-1002-45, Parcel ID
                                    277073

                                    Tract LRT-LRS-1002-46, Parcel ID
                                    182362

                                    Tract LRT-LRS-1002-47, Parcel ID
                                    182361

                                    Tract LRT-LRS-1002-49, Parcel ID
                                    168420

                                    Tract LRT-LRS-1002-50, Parcel ID
                                    168418

                                    Tract LRT-LRS-1002-51, Parcel ID
                                    168411

                                    Tract LRT-LRS-1002-52, Parcel ID
                                    168412

                                    Tract LRT-LRS-1002-53, Parcel ID
                                    168410
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 52 of 53



                                    Tract LRT-LRS-1002-54, Parcel ID
                                    168409

                                    Tract LRT-LRS-1002-55, Parcel ID
                                    439194

                                    Tract LRT-LRS-1002-56, Parcel ID
                                    439192

                                    Tract LRT-LRS-1002-57, Parcel ID
                                    175228

                                    Tract LRT-LRS-1002-58, Parcel ID
                                    207754

                                    Tract LRT-LRS-1002-59, Parcel ID
                                    490263

                                    Tract LRT-LRS-1002-60, Parcel ID
                                    256990

                                    Tract LRT-LRS-1002-61, Parcel ID
                                    207981

                                    Tract LRT-LRS-1002-62, Parcel ID
                                    207981

                                    Tract LRT-LRS-1002-63, Parcel ID
                                    182360

                                    Tract LRT-LRS-1002-66, Parcel ID D

                                    Tract LRT-LRS-1002-67, Parcel ID D

                                    Tract LRT-LRS-1002-68, Parcel ID
                                    303481

                                    Tract LRT-LRS-1009, Parcel ID 303503

                                    Tract LRT-LRS-1004, Parcel ID 164249

                                    Tract LRT-LRS-1004-1, Parcel ID
                                    164239
Case 5:20-cv-00031 Document 1-1 Filed on 03/04/20 in TXSD Page 53 of 53



                                    Tract LRT-LRS-1004-2, Parcel ID
                                    164248

                                    Tract LRT-LRS-1004-3, Parcel ID
                                    256913
                              Case 5:20-cv-00031 Document 1-2 Filed on 03/04/20 in TXSD Page 1 of 1
JS44 (Rev         o6117)                                                                    clvllJ covER SHEET
The JS 44 civil cover sheet and the information conmined herein nerther replace nor supplement the filing and seruice ofpleadings or other papers as required by law. except as
providedbylocal rulesofcourt. Thisform.approvedbytheJudicial Conferenceofth6 lJnitedStatesinSeptemberlgT4,isrequiredforthe'uleoftheClerkoftourtlorthb
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OI. 1'HIS I-'ORM.)

I. (a) PLAINTIFFS                                                                                                                     DEFENDANTS
 United States of America                                                                                                        982.6894 ACRES OF LAND, MORE OR LESS, SITUATE IN WEBB
                                                                                                                                 COUNTY, STATE OF TDGS;AND CITY OF LAREDO
      (b)     County of Residence of First Listed Plaintiff                                                                           County of Residence of First Listed           Defendant Webb
                                    (EXCEPT IN U.S. PI.AINTIFF'CASES)                                                                                      (IN U.S, PI,AINTIFF CASES ONLY)
                                                                                                                                      NOTE:    INLAND CONDEMNATION CASES, USE THELOCATION OF
                                                                                                                                               THE TRACT OF LAND INVOLVED.

      (C)     ettorneys (Firm   Ndme. Address, onJ Telephone Numher)                                                                  Attomeys (lf     Knou,n)
 E. Paxton Warner, Assistant United States Attorney
 1701 W. Bus. Hwy. 83, Ste. 600, McAllen, Texas 78501
 (956) 618-8010

II.       BASIS OF JURISDICTION fi,t""""n                             "X" inone Roxonty)                          III.   CITIZENSHIP OF PRINCIPAL PARTIES                                             fpt     ce   an    "x"   in one Boxfor   ptaintif
                                                                                                                             (1.'or        Only)
                                                                                                                                      Diversity Cases             and One Boxfor De/endant)
0(    t     u.s. covemmt                     O3       Federal Question                                                                        PTF DEF                            PTF DEF
              Plaintiff                                 A.S. Govemment Not a Party)                                      CitizenofThisState 0 I D I lncorpomtedorPrincipalPlace O 4 A4
                                                                                                                                                                                     ofBusiness In This State

D2          U.S. Govement                    O   4    Diversity                                                        Citizen ofAnother       State            A 2     O 2        Incorporated aadPrincipal Place                  a5         05
               Defendmt                                 (Indicate Citizenship o/ Parties in ltem         lll)                                                                         ofBusiness In Another State

                                                                                                                       Citizen or Subject ofa                   O3      D 3        ForeignNation                                   o6          06
IV. NATURE                   OF SUIT                 an "X in One Rox                                                                                                    Click here for:
                                                                             T    TS                                                                                        RANKRIIPTCY
D     I   l0 lnsumce                         PERSONAL INJURY                              PERSONAL INJURY              0   625 Drug Related Seirue               O    422 Appeal 28 USC 158               D   375 False Claims Act
O     120   Mrine                       O    310     Airptae                      O       365 Personal Injury -                ofProperty      2   I USC 88 I    O    423 Withdrawal                      O 376QuiTm(31              USC
O     I30 Miller Act                    O    315     Airplae Product                          Product Liability        O   690 Other                                      28 USC r57                              372e(z))
O     140 Negotiable Instnment                       Liability                    0       367 Health Cre/                                                                                                 D   400 State Reapportioment
0     150 Recovery of Overpayment       D    320 Assault, Libel       &                       Phmaceutical                                                            PROPERTY RIGHTS                     O   410 Antitrust
          & Enforcement of                           Slmder                                   Personal Injury                                                    O    820 Copyrights                      O   430 Bmks ud Bmking
O t5l       Medicue Act                 D    330 Federal Employers'                           Product Liability                                                  0    830 Patent                          0   450 Commerce
O     152   Recovery of Defaulted                    Liability                    O       368 Asbestos Personal                                                  0    835 Patent - Abbreviated            O   460 Deportation
            Student   Lous              O    340     Mrine                                     Injury Product                                                               New Drug Application          O   470 Racketeer Influenced md
            (Excludes Veterms)          il   345     Mrine     Product                    Liability                                                              D    840 Trademark                                 Compt Orgmizations
D     153   Recovery of Overpa)ment           Liability                               PERSONAL PROPERTY                                 I,ABOR                     SO(-lAI, StrCI IRITV                   D   480 Consumer Credit
            ofVeterm's Benefits         O 350 Motor Vehicle                       0   370 Other Fmud                   0   710 Fair Labor Stmdtrds               D 861 HrA(l395ff)                        O   490 Cable/Sat TV
D     160   Stockholders' Suits         O    355 Motor Vehicle                    O   371 Truth in Lending                       Act                             D    862 Black Lmg (923)                 O   850 Securities/Comodities/
O     190   OtherContract                        Product Liability                0   380OtherPersonal                 0   720 Labor,Mmagment                    O    863 DIwC/DIww (aos(g))                        Exchmge
0     195   Contract ProductLiability   D    360 Other Personal                           Property Dmage                       Relations                         O    864 SSID Tide XVI                   O   890   Other Statutory Actions
O     196 Fmchise                                    lnjrry                       O   385 Property Dmage               O   740 Railway Labor Act                 o    86s RSI (aos(g))                    O   891   Agricultuml Acts
                                        D    362 Pasonal hjury -                          Product Liability            O   751 FmilyadMedical                                                             0   893   Envircmental Matters
                                                 Medical Malprrctice                                                           Leave Act                                                                  0   895   Freedom of Infomation
                                                 CIVII, RIGHTS                     PRISONER PETITIONS                  0   790 Other Labor Litigation                 FEDER{t, TAX SI]II'S                              Act
     210 Lmd Condemnation               O 440 Other Civil Rights                    Habeas Corpus:                     O   791 Employee Retirement               D      Tues (U.S. Plaintiff
                                                                                                                                                                      870                                 D   896 Arbitratioo
O    220 Foreclosue                     O 441Voting                               D 463 Alien Detainee                         Income Security Act                          or Defendmt)                  O   899 Administrative Procedue
0    230 RentLease & Ejectment          D    442 Employment                       0   510 Motions to Vacate                                                      O    871   IRS-Third Puty                        Act/Review or Appeal          of
il   240 Torts to Lmd                   D    443 Housing/                                 Sentence                                                                          26 USC 7609                           Agency Decision
O    245 Tort Product Liability                      Accommodatiom                D   530 Geneml                                                                                                          O   950 Constitutionality of
O    290 All Other Real Property        0    445 Amer. w,Disabilities             D   535 Death Penalty                          INlMIGR{TION                                                                       State Statutes
                                                 Emplolmenr                           Other:                           O   462   Natualiztion Application
                                        0    446 Amer. w/Disabilities             D   540 Mmdmus & Other               D   465   Other Imigration
                                                 Other                            D   550 Civil Rights                           Actions
                                        D    448 Education                        3   555 Prison Condition
                                                                                  0   560 Civil Detainee -
                                                                                             Conditions of
                                                                                             Confinement

V. ORIGIN (Place an "X" in One Box Onty)
f I Original fl 2 Removed from                                       O 3         Remanded       from              04   Reinstated or           O    5 Transfenedfrom O               6     Multidistrict                 0 8 Multidistrict
    Proceeding State Court                                                       Appellate      Court                  Reopened                       Another    District                  Litigation -                         Litigation -
                                                                                                                                                                                           Transfer                             Direct File
                                                 Cite the U.S. Civil Statute under which you are filing /Oo nol citejurisdictional stulutr unlds dive6ii,)

VI.        CAUSE OF ACTION                                                            3114
                                                 Brief description of cause:
                                                 Land condemnation                    I                   for tem                                        htofe               tos            an     conduct testin
VII.        REQUESTED IN                         c    CHECK IF THIS IS A CLASS                       ACTION                DEMAND          $                                  CHECK YES only if demanded in complaint:
            COMPLAINT:                                L|NDER RULE 23, F R.Cv.P
                                                                                                                                                                              JURY    DEMAND:                      Cl   Yes ENo
vrrr.        RELATED CASE(S)
                                                     (See   inslructions):
             IF ANY                                                              JUDGE                                                                                DOCKET NUMBER
DA                                                                                                                         OF RECORD




     RECEIPT #                      AMOUNT                                                   APPLYING IFP                                          JUDGE                                 MAG. JUDGE
